DARBY, J.
John Ryan et. claims he is the owner of certain lands and that in 1918 the Cincinnati Model Homes Co. built an apartment on said land and has ever since collected the rents from said building and refuses to discontinue the collection of the rents unless restrained by the courts. The petition alleges further that the Homes Co. has collected $15,000 in rent in the period from 1918 to 1923 and prays damages for this amount.
The Homes Co. claims that it acted in good faith in improving the Ryan’s land and did not know that they had not good title thereto; that they have collected rents openly from said improvement and that upon being apprised of their mistake offered to pay a fair sum for the land or to sell the improvement to Ryan at a fair price. It was further claimed that Ryan agreed to arbitration but that he did not carry out his share of the agreement as set down by the arbitrator.
The Homes Co. prays that Ryan’s petition be dismissed and that he be forced to carry out the articles of the arbitration. It was contended by Ryan that the buildings belong to the owner of the land. The Homes «Co. contended that where one acting innocently and in good faith and in mistake as to his boundaries, makes permanent improvements on property of another, the latter, when he seeks the relief of a court of equity, will have it granted to him only in case he does equity.
The Court held:
, 1- A maxim of equity is, “he who seeks equity must do equity,” and is the maxim applicable to this case.
2. An equitable lien has not always been confined to cases in which a contract to reimburse could be implied at law.
3. “The right to a contribution or reimbursement from the owner of the land and the equitable lien on the property benefitted as a security therefor,- have been extended to other cases where a party innocently and in good faith, though under a mistake as to the true *9condition of the title makes improvements, which permanently increase the value of the property, so when the real owner seeks equity, he is required, under the principles of justice and equity, to repay the amount expended.”
Attorneys — Eckert, Cordes and Raidt for Ryan et; Murray, Seasongood and Robert P. Goldman for Homes Co.; all of Cincinnati.
4. “One who makes improvements on land in the mistaken belief that he is the owner thereof is given by equity, a right of compensation for such improvements as against the true owner, and this right to compensation has been regarded as enforcible as against the land itself.”
5. The equities of the ease are with the Homes Co. and Ryan is entitled to the value of his land unimproved, with a reasonable rental for its use while the Homes Co. has been in possession; and Ryan should either convey the land upon such consideration to the Homes Co. or should pay it the value of the improvement made upon such lot.